         Case 1:18-cv-01582-PGG Document 56 Filed 04/24/20 Page 1 of 1



                                   UNITED STATES
                       SECURITIES AND EXCHANGE COMMISSION
                             NEW YORK REGIONAL OFFICE                             DUGAN BLISS
                              BROOKFIELD PLACE, 200 VESEY STREET, SUITE 400       TELEPHONE: (212) 336-0971
                                      NEW YORK, NY 10281-1022                     EMAIL: blissd@sec.gov




                                                                        April 24, 2020

VIA ECF

The Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
40 Foley Square, Room 705
New York, New York 10007

       Re:     Securities and Exchange Commission v. Montroll, 18-cv-1582-PGG

Dear Judge Gardephe:

Plaintiff Securities and Exchange Commission (the “Commission”) and Defendant Jon E.
Montroll respectfully submit this status report in the above-referenced matter.

As the Commission advised the Court previously, the parties have reached a settlement in
principle, subject to: (1) the Commission authorizing the staff to submit the proposed settlement
to the Court; and (2) the Court reviewing and approving the proposed settlement. As stated in
the prior status report, Commission counsel anticipated that the Commission would be in a
position to move for the Court’s approval of the settlement by March 23, 2020. However,
Commission consideration of the settlement in principle is taking longer than anticipated. A
decision is now expected in the next 30 days. As a result, the undersigned proposes updating the
Court about the Commission’s consideration of the settlement in principal – or moving for the
Court’s approval of that settlement – by May 26, 2020.

                                                      Respectfully submitted,

                                                      /s/ Dugan Bliss

                                                      Dugan Bliss

cc: Jason Rodgers, counsel for Mr. Montroll (via ECF)
